Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/2021 has been entered.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Claims 8 and 15 do similar to that of claim 1.
Dependent claims 2-7 and 9-14 fail to resolve the deficiencies of claims 1, 8, and 15 and are therefore also rejected.

 
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



6.	Claim 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the query" in line 22 of claim 1.  There is insufficient antecedent basis for this limitation in the claim.  Appears it should be the first query.
Claims 2-7 fail to resolve the deficiencies of claim 1 and are therefore also rejected.

Claim 8 recites the limitation “the received query” and "the query" in lines 19 and 22 of claim 8.  There is insufficient antecedent basis for this limitation in the claim.  Appears it should be “the received first query” and “the first query.”
Claims 9-14 fail to resolve the deficiencies of claim 8 and are therefore also rejected.

Claim 15 recites the limitation “the received query” and "the query" in lines 19 and 22 of claim 15.  There is insufficient antecedent basis for this limitation in the claim.  Appears it should be “the received first query” and “the first query.”

7.	Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the cache server provided in figure 1 of the drawings in relation to the application server and the database .
Dependent claims 2-7 and 9-14 fail to resolve the deficiencies of claims 1, 8, and 15 and are therefore also rejected.

Response to Arguments
8.	Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection.


Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

U.S. 20130166588 by Guschko et. al. discloses in figure 3 an application server that receives an execution plan and the results in figure 3 wherein the application server has the plan and also the reply.  

U.S. 2011/0072006 by Yu et. al. provides a cache server having matched sub queries to rewrite a query and also providing a query plan, see fig. 5 and 0048.




Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924.  The examiner can normally be reached on M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MICHAEL PHAM/Primary Examiner, Art Unit 2167